UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JosE vALENTIN PINEDA sUERo,
18 Civ. 4992 (PAE)

Plaintiff,
OPINION & ORDER

_V_

U.S. DEPARTMENT OF HOMELAND SECURITY;
KEVIN K. McALEENAN,* in his official capacity as
Acting Secretary; U.S. CITIZENSHIP AND
IMMIGRATION SERVICES; L. FRANCIS CISSNA, in
his official capacity as Director; THOMAS CIOPPA, in his:
official capacity as Director of the New York District
Offlce,

Defendants.

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Jose Valentin Pineda Suero (“Pineda”) brings this action against the U.S.
Department of Homeland Security (“DHS”), DHS Acting Secretary Kevin K. McAleenan, U.S.
Citizenship and Immigration Services (“USCIS”), and related officials (collectively
“defendants”) seeking review, under the Administrative Procedures Act (“APA”), 5 U.S.C.

§ 551, et seq., and the Mandamus Act, 28 U.S.C. § l36l, of defendants’ denial of his Form I-485
application to register permanent residence or adjust his status. Pending now is defendants’
motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure lZ(b)(6). For

the following reasons, the Court grants the motion to dismiss.

 

* Kevin K. McAleenan has been substituted for his predecessor, Kirstj en M. Nielsen, as Acting
Secretary of the Department of Homeland Security under Fed. R. Civ. P. 25(d).

I. Backgroundl

A. Facts

Pineda is a citizen of the Dominican Republic residing in the Bronx, New York. Compl.
11 5, ll. On September 17, 2000, Pineda was discovered by an immigration inspector on board
a cruise ship at the Port of Miami, Florida. Id. 1 l2. At that time, he was deemed a stowaway.
Id. Pineda was not admitted into the United States. Instead, he was detained and questioned by
immigration officers Id. 11 l3_l4.

Thereafter, Pineda alleged a fear of being returned to the Dominican Republic. On
November 8, 2000, he was again questioned by immigration officers, who determined that
Pineda had a credible fear of persecution if returned to the Dominican Republic. Id. 11 15_16.
Pineda was then placed into asylum-only proceedings before an immigration court in Miami and
was paroled into the United States. Id. 11 l6-l7. Pineda applied for asylum before an
immigration judge but his application was denied. Id 1 18. After this denial, Pineda remained
present in the United States. Id. 1 l9.

On April 27, 2001, Pineda’s brother, Alberto Pineda, a United States citizen, filed a
“Petition for Alien Relative,” Form I-l30, on Pineda’s behalf. Id. 11 20-21. On November 5,
2009, the petition was approved. Id. 1 22. On July 22, 2013, Pineda filed an Application to

Register Permanent Residence or Adjust Status, Form I-485 (the “Application”), with USCIS.

 

l The following account is drawn from the Complaint, Dkt. 3 (“Compl.”). The Court accepts as
true all factual allegations in the complaint, drawing all reasonable inferences in Pineda’s favor.
See Koch v. Christie ’s Im"l PLC, 699 F.3d l4l, 145 (2d Cir. 2012). “In considering a motion to
dismiss for failure to state a claim pursuant to Rule 12(b)(6), a district court may consider the
facts alleged in the complaint, documents attached to the complaint as exhibits, and documents
incorporated by reference in the complaint.” See Dz'Folco v. MSNBC Cable LLC, 622 F.3d 104,

111 (zd Cir. 2010).

Id. 1 23. On November 15, 2013, USCIS denied the Application “due to a finding that [Pineda]
was statutorily ineligible for adjustment of status in the United States.” Id. 1 24. USCIS based
this determination on Immigration and Nationality Act (“INA”) § 212(a)(6)(C)(ii), due to a
“false claim of United States Citizenship.” Id. On December 5, 2013, Pineda filed a motion to
reconsider the denial of his Application, Form I-290B. Ia'. 1 25. On October 5, 2015, USCIS
denied that motion. Id.

On February 2, 2017, Pineda filed an action in this District under the APA seeking de
novo review of USCIS’s November 15, 2013 denial of the I-485 Applications and the subsequent
motion to reconsider. Id. 1 26. On March 28, 2017, the parties stipulated to Withdraw that action
pursuant to an agreement that USCIS would sua sponte reopen the I-485 Application and re-
adjudicate the application. Id. 1 27.

Pursuant to that agreement, USCIS reopened the Application. Ia' 1 28. However, on
April 6, 2017, USCIS again denied the Application. In contrast to its November 15, 2013 denial,
USCIS no longer found that Pineda was statutorily ineligible for adjustment of status under INA
§ 212(a)(6)(C)(ii). Id. 1 30. Instead, USCIS determined that Pineda is a stowaway, writing:

[Y]ou were apprehended by the former Immigration and Naturalization Service on

board Carnival Cruise Lines M/V Paradise on September 17, 2000, as a stowaway

. On February 2, 2002, you were paroled from custody while your Asylum

Only Proceedings were pending . . . . Despite your parole from custody, you remain

a stowaway.

Id. 1 31. USCIS further concluded that because Pineda is a stowaway, he is inadmissible to the
United States, and, therefore, ineligible for adjustment of status under INA § 245. Ia'. 11 31-32.
B. Procedural History

On June 8, 2019, Pineda filed the Complaint. Dkt. 3. He seeks relief from USCIS’s

denial of the Application, under the APA and/or the Mandamus Act. ln particular, he seeks a

declaration that the denial of the Application was unlawful and an order requiring USCIS to
reopen and grant the Application. On November 20, 2018, defendants timely moved to dismiss
the Complaint and filed a supporting memorandum of law (“Def. Mem.”) and declaration See
Dkts. 35-37. On December 4, 2018, Pineda filed his memorandum in opposition. Dkt. 38
(“Pineda Mem.”). On December 11, 2018, defendants filed their reply. Dkt. 39 (“Def. Reply”).
II. Legal Standards

A. Rule 12(b)(6)

To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). A claim will only have “facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). A complaint is properly
dismissed, where, as a matter of law, “the allegations in a complaint, however true, could not
raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558. Accordingly, a district court
must accept as true all well-pleaded factual allegations in the complaint and draw all inferences
in the plaintiffs favor. ATSI Commc ’ns, ]nc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.
2007). However, that tenet “is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. A
pleading that offers only “labels and conclusions” or “a formulaic recitation of the elements of a
cause of action will not do.” Twombly, 550 U.S. at 555.

B. The Administrative Procedure Act

The APA directs courts to “hold unlawful and set aside” agency actions that are
“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). An agency action is arbitrary and capricious if “the agency has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of
the problem, offered an explanation for its decision that runs counter to the evidence before the
agency, or is so implausible that it could not be ascribed to a difference in view or the product of
agency expertise.” Nat’l Res. Def. Council v. EPA, 658 F.3d 200, 215 (2d Cir. 2011). This
standard is deferential, but a reviewing court’s “inquiry must be ‘searching and careful.”’ Nat’l
Audubon Soc ’y v. Ho]j‘man, 132 F.3d 7, 14 (2d Cir. 1997) (quoting Marsh v. Or. Nat’l Res.
Council, 490 U.S. 360, 378 (1989)).

C. The Mandamus Act

“[M]andamus is an extraordinary remedy, intended to aid only those parties to whom an
official or agency owes a ‘clear nondiscretionary duty.”’ Escaler v. U.S. Citizenship &
Immigratl`on Servs., 582 F.3d 288, 292 (2d Cir. 2009) (quoting Heckler v. Ringer, 466 U.S. 602,
616 (1984)). Mandamus may be awarded “only if the plaintiff proves that (1) there is a clear
right to the relief sought; (2) the Government has a plainly defined and peremptory duty to
perform the act in question; and (3) there is no other adequate remedy available.” Benzman v.
Whitman, 523 F.3d 119, 132-33 (2d Cir. 2008).

III. Discussion

Defendants argue that Pineda fails to state a claim on which relief can be granted because
USCIS’s decision was lawful and committed to the agency’s discretion. Specifically, defendants
argue that, as a matter of law, because Pineda is a stowaway, he is statutorily ineligible to seek
adjustment of status. Thus, they argue, USCIS acted lawfully in denying his Application for

adjustment of status and Pineda is not entitled to APA or mandamus relief.

A. Statutory and Regulatory Framework

A brief overview of the statutory and regulatory framework is useful here. Under 8
U.S.C. § 1255(a), the Attorney General may adjust the immigration status of an alien who was
“inspected and admitted or paroled into the United States” only if, inter alia, “the alien is eligible
to receive an immigrant visa and is admissible to the United States for permanent residence” and
“an immigrant visa is immediately available to [the alien] at the time his application is filed.” 8
U.S.C. § 1255(a)(2)-(3).

As to aliens who are ineligible for adjustment of status under § 1255(a), including aliens
who entered the United States without inspection, § 1255(i) provides certain limited avenues for
relief. Under § 1255(i), an alien may apply for adjustment of status, notwithstanding the
limitations of § 1255(a), if he (1) is a beneficiary of an immigrant visa petition under 8 U.S.C.

§ 1154 filed on or before April 30, 2011, (2) was physically present in the United States on
December 21, 2000, and (3) pays a $1,000 fee. 8 U.S.C. § 1255(i). Upon receipt of an
application for adjustment of` status and the required fee, the Attorney General may adjust the
status of an alien who otherwise satisfies these requirements, but only if the alien “is admissible
to the United States for permanent residence,” and “an immigrant visa is immediately available
to the alien at the time the application is filed.” Id. § 1255(i)(2)(A)~(B).

Stowaways are not eligible to apply for admission to the United States. See 8 U.S.C.

§ 1225(a)(2) (“An arriving alien who is a stowaway is not eligible to apply for admission or to be
admitted.”); 8 U.S.C. § 1182(a)(6)(D) (“Any alien who is a stowaway is inadmissible.”). Under
8 U.S.C. § 1101(a)(49), a stowaway is an alien who “obtains transportation without the consent
of the owner, charterer, master or person in command of any vessel or aircraft through

concealment aboard such vessel or aircraft.” A stowaway “may apply for asylum only if the

stowaway is found to have a credible fear of persecution,” but “[i]n no case may a stowaway be
considered an applicant for admission . . . .” Id. §§ 1225(a)(2). These prohibitions reflect
Congress’s judgment that “stowaways are generally viewed as a disfavored category” of alien.
Dia Nav. Co. Lta'. v. Pomeroy, 34 F.3d 1255, 1259 (3d Cir. 1994); see also Linea Area Nacional
de Chile S.A. v. Sale, 865 F. Supp. 971, 980 (E.D.N.Y. 1994).

Aliens paroled into the United States, as Pineda was, Compl. 11 16_17, are deemed
arriving aliens An “arriving alien” is

an applicant for admission coming or attempting to come into the United States at

a port-of-entry, or an alien seeking transit through the United States at a port-of-

entry, or an alien interdicted in international or United States waters and brought

into the United States by any means, whether or not to a designated port-of-entry,

and regardless of the means of transport. An arriving alien remains an arriving

alien even if paroled . . . an even after such parole is terminated or revoked.
8 C.F.R. § 1.2.

B. Discussion

Defendants argue that Pineda is a stowaway and is ineligible for admission. As such,
defendants argue, he is statutorily ineligible, under §§ 1255(a) or (i), for the relief he seeks:
adjustment of status Therefore, defendants argue, the USCIS’s denial of Pineda’s Application
was legally proper and Pineda has failed to state a claim for relief from that denial, whether
sought under the APA or mandamus

Defendants are correct. The statutory language is unambiguous Relevant here, the
Attorney General may adjust an alien’s immigration status only if, inter alia, the alien “is
admissible to the United States for permanent residence.” 8 U.S.C. §l255(a); id.
§ 125 5(i)(2)(A). And stowaways categorically are “not eligible to apply for admission or to be

admitted.” Id. § 1225(a)(2). Because stowaways are ineligible for admission, and because the

Attorney General may adjust the status of only those aliens eligible for admission, it necessarily

follows that stowaways are ineligible for adjustment of status See Czarniak v. Nielsen, No. 18
Civ. 534, 2018 WL 5884517, at *2_3 (N.D. Ill. Nov. 9, 2018) (concluding that alien plaintiff was
a stowaway and “stowaways are not eligible for [lawful permanent residence] status”); Ali v.

U.S. Citizenship & lmmigration Servs., No. 10-80338-CIV, 2010 WL 5252875, at *3~4 (S.D.
Fla. Dec. 9, 2010) (same).

Pineda does not contest this point, Pineda Mem. at 5, or, apparently, his stowaway status,
Compl. 1 12. Instead, he argues that he is nonetheless eligible for adjustment of status because
he has been deemed both a stowaway and an arriving alien. Pineda Mem. at 5-6. Pineda argues
that his “status as an arriving alien trumps [his] status as a stowaway,” id. at 5, allowing him to
seek adjustment of status But that argument is contradicted by the plain language of 8 U.S.C.

§ 1225(a)(2). It provides that “[a]n arriving alien who is a stowaway is not eligible to apply for
admission or to be admitted.” (emphasis added). This statutory provision clearly contemplates a
class of aliens who are~_as Pineda claims to be_deemed both stowaways ana1 arriving aliens
And it makes clear that such aliens are inadmissible to the United States. Because the
adjustment of status is available only to aliens who are admissible to the United States, see id.

§ 1255(a), § 1255(i)(2)(A), aliens deemed stowaways are ineligible for adjustment of status
regardless of whether they are also considered “arriving aliens.”

Yiu Sing Chun v. Sava, 708 F.2d 869 (2d Cir. 1983), on which Pineda relies, is
inapposite. There, the Second Circuit addressed whether stowaways seeking political asylum are
entitled to asylum eligibility hearings before an immigration judge after their applications for
asylum have been denied by immigration officers Id. at 869. The Circuit considered the
Refugee Act of 1980, which provides for asylum hearings regardless of an alien’s status, in

tandem with 8 U.S.C. § 1323(d), which expressly precludes stowaways from appealing an

immigration agency’s denial of asylum to an immigration judge. The Circuit noted that
“[d]espite the fact that [petitioners] are stowaways, their procedural rights as asylum applicants
derive from the Refugee Act of 1980.” Id. at 874. While the provisions of § 1323(d) were in
tension with the Refugee Act, the Circuit held, the two provisions could be “reconciled by
allowing stowaways a hearing limited to the asylum claim, followed by whatever other
procedural rights other asylum applicants are offered.” Id. at 876.

Pineda casts Yiu Sing Chun as establishing that “stowaways are not always stowaways
and should be treated as arriving aliens when seeking asylum.” Pineda Mem. at 10. But
Pineda’s argument ignores § 1225(a)(2), which was not at issue in Yiu Sing Clzun, and
significantly overreads Yiu Sing Chun’s narrow holding. The Second Circuit there held only
that, in light of the Refugee Act’s directive that an alien “may apply for asylum” “irrespective of
such alien’s status,” 8 U.S.C. § 1158(a)(1), stowaways, like other classes of aliens, are entitled to
a hearing before an immigration judge “limited to the asylum issue.”2 Id. at 874. The Circuit
emphasized that the hearings to which stowaways are entitled are “limited solely to the issue of
asylum eligibility . . . [and] nothing more.” Ia'. at 876. That limitation defeats Pineda’s
sweeping reading of Yiu Sing Chun. Notably, following Yiu Sing Chun, other courts have held
that “despite the availability of an asylum hearing, stowaways remain ‘excluded’ aliens . . . .”
Argenbright Sec. v. Ceskoslovenske Aeroline, 849 F. Supp. 276, 281 (S.D.N.Y. 1994); see also
Waldei v. I.N.S., 938 F. Supp. 362, 370 (E.D. La. 1996). The fact that Pineda was paroled into

the United States also does not alter his legal status as a stowaway. See Leng May Ma v. Barl)er,

357 U.S. 185, 190 (1958) (“The parole of aliens seeking admission is simply a device through

 

2 Pineda acknowledges that he has already received the asylum hearing to which he is entitled.
Compl. 1 18 (“Plaintiff applied for asylum but that application for asylum was denied by an
lmmigration Judge.”).

which needless confinement is avoided while administrative proceedings are conducted. lt was
never intended to affect an alien’s status . . . .”).

In sum, because Pineda was deemed a stowaway_a classification he does not contest_
he is ineligible to seek adjustment of status It follows that Pineda’s complaint challenging the
denial of his Application to adjust his status fails to state a claim under the APA because Pineda
has not alleged circumstances making the denial of his Application unlawful. Likewise, Pineda
fails to allege entitlement to mandamus relief because he has not alleged facts on which he has “a
clear right to the relief sought.” Benzman, 523 F.3d at 133. Accordingly, defendants’ motion to
dismiss is granted.

CONCLUSION
For the foregoing reasons, the Government’s motion to dismiss is granted. The Clerk of

Court is respectfully directed to terminate the motion pending at Dkt. 35 and to close this case.

So oRDERED. ,/
M /Q </\iQ@/€H},/

Paul A. Engelmayer
United States District Judge

 

Dated: April 10, 2019
New York, New York

10

